Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the responsive to Applicant’s Remarks filed on 06/08/2020.
Claims 1-18 have been cancelled.
Claims 19-38 have been added.
Claims 19-38 are currently pending and have been examined.

Information Disclosure Statement
5.        The Information Disclosure Statements (IDS) filed on 04/06/2020 and 07/07/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
6.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).



7.	Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

8. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 19-22, 27-35, 37-38 are directed to a method (i.e., process) and claims 23-24, 36 are directed to a non-transitory computer-readable medium (i.e., machine). 
Regarding independent claim 19:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 19 recites the at least following limitations of “generating an alerts tab that is configured to display, when engaged by a user, first data messages that include data associated with a resource requirement, each first data message is indicative of one or more actions that are to be taken in a likely time period for utilizing the resource requirement and are associated with the resource requirement from which a merchant is able to select, a customer profiles tab that is configured to display, when engaged by the user, second data messages that are each associated with a corresponding one of one or more customer profiles, wherein each of the second data messages indicates historical data associated with a corresponding customer and a merchant rating associated with the corresponding customer; and outputting the merchant message interface.” These recited limitations, as drafted, under its broadest 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 19 further to the abstract idea includes additional elements of “a transaction intermediary”, “a merchant message interface”, and “a display of a merchant device.” However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 23:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 23 recites the at least following limitations of “generating an alerts tab that is configured to display, when engaged by a user, first data messages that include data associated with a resource requirement, each first data message is indicative of one or more actions that are to be taken in a likely time period for utilizing the resource requirement and are associated with the resource requirement from which the merchant is able to select, and a customer profiles tab that is configured to display, when engaged by the user, second data messages that are each associated with a corresponding one or more customer profiles, wherein each of the second data messages indicates historical data associated with a corresponding customer and a merchant rating associated with the corresponding customer; and outputting the merchant message interface.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely enabling merchants to offer and sell products and services to consumers. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 23 further to the abstract idea includes additional elements of “one or more computers”, “a transaction intermediary”, “a merchant message interface”, and “a display of a merchant device.” However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 37:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 37 recites the at least following limitations of “receiving feedback from a customer, the feedback associated with the customer; determining a priority value for the customer based on the received feedback; assigning the priority value to the customer; configuring a campaign with one or more parameters based on the priority value assigned to the customer; generating a projected outcome of the campaign; receiving, based on the projected outcome of the campaign, an input from a merchant to modify at least one of the one or more parameters; in response to receiving the input from the merchant to modify the at least one of the one or more parameters: modifying the campaign based on the modified at least one of the one or more parameters; and transmitting, to the customer, data providing access to the campaign.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely enabling merchants to offer and sell products and services to consumers. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 37 further to the abstract idea includes additional elements of “a merchant messaging center” and “one or more social network platforms.” However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding dependent claims 20 and 24: Dependent claims 20 and 24 add additional limitations of “wherein at least one of the first data messages is configured to enable the merchant to perceive the resource requirement relative to available resources.” The additional limitations further narrow the abstract idea noted in independent claims 19 and 23. The . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 21 and 25: Dependent claims 21 and 25 add additional limitations of “further comprising enabling the merchant, by engaging one of the first data messages, to accept a proposed transaction according to one or more actions associated with the resource requirement.” The additional limitations further narrow the abstract idea noted in independent claims 19 and 23. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 22 and 26: Dependent claims 22 and 26 add additional limitations of “wherein the merchant message interface further comprises a next hour tab that is configured to display, when engaged by the user, third data messages indicative of one or more actions that are to be taken in the likely time period and are associated with the resource requirement, and wherein the likely time period is 60 minutes.” The additional limitations further narrow the abstract idea noted in independent claims 19 and 23. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2). The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 27, 28, and 31: Dependent claims 27, 28, and 31 add additional limitations of “wherein: the resource requirement comprises a staffing condition … wherein: the resource requirement comprises a supplies condition … wherein: the resource requirement comprises a customer promotion condition ….” The additional limitations further narrow the abstract idea noted in independent claims 19 and 23. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 29, 30, and 32: Dependent claims 29, 30, and 32 add additional limitations of “further comprising: arranging the first data messages according to an order of priority … wherein the priority threshold … wherein the second data messages that are displayed in association….” The additional limitations further narrow the abstract idea noted in independent claims 19 and 23. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 33, 34, 35, and 36: Dependent claims 33, 34, 35, and 36 add additional limitations of “further comprising: receiving a profile selection user input that indicates selection of one or more of historical data … further comprising: generating a customer interface comprising a customer profiles tab that is configured to display … wherein the merchant message interface is configured to be displayed on a touch-sensitive interface of the merchant device ….” The additional limitations further narrow the abstract idea noted in independent claims 19 and 23. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2). The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 38: Dependent claim 38 adds additional limitations of “further comprising: receiving data indicative of a performance of the campaign….” The additional limitations further narrow the abstract idea noted in independent claim 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims  provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. 	Claims 19-38 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-19 of Patent No. 10,628,880. Although claims 19-38 of the instant application and claims 1-19 of Patent No. 10,628,880 are not identical, they are not patentably distinct from each other because claims 19-38 of instant application are anticipated by claims 1-19 of Patent No. 10,628,880.
	Claims 19-38 of the instant application and claims 1-19 of Patent No. 10,628,880 recite a computer, a computer-implemented method and a non-transitory computer-readable medium for generating at a transaction intermediary, a merchant message interface of an alerts tab to display first data messages that include data associated with 
However, independent claim 1 of Patent No. 10,628,880 is a narrower version of independent claim 19 of the instant application with additional claim limitations of “receiving, at a transaction intermediary from one or more computer devices through a computer network, one or more messages associated with a merchant; extracting, from the one or more messages at the transaction intermediary, information indicative of one or more customer transactions; obtaining, from a storage device, one or more customer profiles associated, respectively, with the one or more customer transactions, the one or more customer pro-files respectively including (i) historical data associated with a customer, and (ii) a merchant rating of the customer; determining, at the transaction intermediary, a resource requirement and a likely time period for utilizing the resource requirement based on the information indicative of the one or more customer transactions and the one or more customer profiles associated, respectively, with the one or more customer transactions.” Therefore, independent claim 1 of Patent No. 10,628,880 is in essence a “species” of the generic invention of the instant application independent claim 19. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).


Allowable Subject Matter over Prior Arts


11.	Claims 19-38 are allowed over the prior arts cited because the best prior arts of record, Walker et al. (U.S. Pub. No. 2006/0003826), hereinafter “Walker” and Kiran et al. (U.S. Pub. No. 2005/0240465), hereinafter “Kiran”, alone or in combination, neither discloses nor fairly suggests the at least instant application claim limitations of " generating, at a transaction intermediary, a merchant message interface comprising: an alerts tab that is configured to display, when engaged by a user, first data messages that include data associated with a resource requirement, each first data message is indicative of one or more actions that are to be taken in a likely time period for utilizing the resource requirement and are associated with the resource requirement from which a merchant is able to select, a customer profiles tab that is configured to display, when engaged by the user, second data messages that are each associated with a corresponding one of one or more customer profiles.” 2DOCKET No. 2012.07.038.MC0 (SAMS12-00554) APPLICATION NO. 13/758,303 PATENT

Conclusion
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
13.      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691